Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Applicant’s arguments by claim amendments, filed March 01, 2021, with respect to 1-3, 5-8, 10-13, and 15-26 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-3, 5-8, 10-13, and 15-26 have been withdrawn. 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claims 4, 9, and 14 are examined on the merits.

Claims 1-3, 5-8, 10-13, and 15-26, filed March 01, 2021, are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, 15-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1).

Claim 1, Schoen discloses a method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for determining an individual associated with an entity name, the method comprising:

generating by a person-centric index system, a person-centric space for a user and each of other users related to the user, wherein the person-centric space is built by cross-linking information relevant to the corresponding user obtained from public, semi-private and private spaces, wherein the information is cross-linked based on cross-linking keys extracted from the information (page 2, [0020], e.g. exchange server 108 receives user data from one or more service providers 102 and aggregates the user data for each unique user (a person-centric space). The exchange server 108 may be a service provider, a social networking system, or another entity. In one embodiment, the exchange server 108 receives a social graph associated with a user from the social networking system 104. In such an instance, the exchange server 108 aggregates user data by generating an imputed social graph, wherein user data provided by the service providers 102 is added as nodes or edges to the social graph).



 Chhaya discloses obtaining the entity name extracted from the person-centric space for the user (page 5, [0037], e.g. seven syntactic features are extracted for each of username and name…  a total of fourteen features based on username and name of the user can be extracted); determining one or more entity types associated with the entity name (page 4, [0035], e.g. the features generally include two types: profile features and content features. Each type includes a number of raw features); identifying one or more entity candidates with respect to each of the one or more entity types (page 5, [0038], e.g. a list of locations known to be associated with the target user can be established, and extracted locations from candidate profiles can be compared to that list. As will be further appreciated, country names and postal codes, when available, can also be compared (ratio of common postal codes). In the example scenario depicted in FIG. 3, each of network #1, #3, and #4 allows such location data to be extracted, with network #4 actually allowing for the area name, and  [0039], e.g. c. Bio: An online biography or so-called bio effectively provides a description of the user. So, two given profiles (one known to be the user and the other a candidate that may be the user) are compared on the bio attribute to understand if the user is consistent about the description across networks); selecting, by an entity resolution engine, an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity resolution engine is trained to perform the selecting based on the generated person-centric spaces associated with the user and the other users related to the user (page 1, [0012], e.g. 

Chhaya discloses a unified user profile can then be built from data taken from all matched user profiles, and effectively allows a marketer to better understand that user and hence execute more informed targeting (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chhaya to improve the user profiles of Schoen to effectively allow a marketer to better understand that user and hence execute more informed targeting.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schoen with the user profiles of Chhaya to effectively allow a marketer to better understand that user and hence execute more informed targeting.

Claim 2, Schoen in view of Chhaya discloses wherein the data source comprises information being cross-linked is obtained from at least one of the following: the user’s emails, contacts, instant messages, browsing history, call records, and bookmarks (Schoen, page 3, [0027], e.g. the exchange server receives 302 an encrypted user ID associated with each user's data. The encrypted user ID prevents the exchange server 302 or others from identifying a user by an email address or a service provider ID. The encrypted user ID, however, may allow an exchange server to identify that user data is about a same user over a course of several transactions).



Claim 5, Schoen in view of Chhaya discloses the entity candidate is selected based on textual metadata associated with the entity name in the personcentric space for the user (Chhaya, page 1, [0012], e.g. Candidate selection can be implemented with unsupervised methods such as clustering and operates to reduce the user search space to identify a subset of the candidate features while trying to find a match of a given user on a different network. User identification predicts whether a pair of user profiles belongs to the same individual, and can be implemented using a supervised approach. The output of the user identification process is a ranked set of profiles that the input user is most likely to match. The best match can be selected).

Claim 16, Schoen in view of Chhaya discloses determining one or more entity types comprises: determining a plurality of entity types associated with the entity name (Chhaya, page 4, [0035], e.g. the features generally include two types: profile features and content features. Each type includes a number of raw features); and selecting the one or more entity types from the plurality of entity types, based on the entity name and an entity type resolution model trained with some entities with known entity types (Chhaya, page 1, [0012], e.g. Candidate selection can be implemented with unsupervised methods such as clustering and operates to reduce the user search space to identify a subset of the candidate features while trying to find a match of a given user on a different network. User identification predicts whether a pair of user profiles belongs to the same individual, and can be implemented using a supervised approach. The output of the user identification process is a ranked set of profiles that the input user is most likely to match. The best match can be selected).

Claim 17, Schoen in view of Chhaya discloses method of claim 16, wherein the plurality of entity types includes people, place, business, country, and title ([0018], e.g. Users of the service providers 102 and the social networking system 104 may be an individual or any other entity, such as a business or another non-person entity).  It is noted that Choen in view of Chhaya does not explicitly disclose people, place, business, country, and title.  However, when given it broadest reasonably interpretation the limitation people, place, business, country, and title is merely nonfunctional descriptive matter wherein such matter does not render the claimed unobvious in light of the prior art.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983)

Claim 23, Schoen in view of Chhaya discloses wherein the person-centric knowledge includes a person-centric space built by digesting and cross-linking information from different sources (Schoen, page 2, [0019], e.g. data provided by the service providers 102 and the social networking system 104 may include any information associated with a user. For example, the data may include but is not limited to a user's declared profile information, browsing history, purchasing history, content item viewing history, and social networking system information. Social networking system information that is tracked and maintained by a social networking system may be stored as a social graph within a social graph data store 106. The social graph includes a plurality of nodes that are interconnected by a plurality of edges (representing interactions, connections, communications or other measures of relatedness between nodes). A social graph node may represent a social networking system object that can act on and/or be acted upon by another node. An edge between nodes in a social graph represents any kind of connection or interaction between the two nodes, which may result from an action that was performed by one of the nodes on the other node).
.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1), as applied to claims 1-3, 5-7, 10-13, 15-20, and 23 above, in further view of Roberts et al. (Roberts hereafter, US 2015/0324454 A1).

Claim 21, Schoen in view of Chhaya discloses the claimed invention except for the limitation of the selecting is further based on contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information.  Roberts discloses the selecting is further based on contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information (page 7, [0063], e.g. Feature vectors enable quantitative comparisons by organizing semistructured data into fields that are amenable to comparison. A common type of such a field is a string count vector, which records the number of times that various strings appeared in the text. Various phrases and the like from the third data representation 206 may be recorded in mappings 227 of particular types 230 of data such as entity “MENTIONS”, “DATES,” relationships to other entities (“CO_PER”), “TITLES,” “NATIONS,” and so forth. For each such type 230 of data, the mappings 227 may include particular strings 228 and string counts (distance) 234).

Chhaya discloses a unified user profile can then be built from data taken from all matched user profiles, and effectively allows a marketer to better understand that user and hence execute more informed targeting (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chhaya to improve the user profiles of Schoen and Roberts to effectively allow a marketer 

Claim 22, Schoen in view of Chhaya and Roberts discloses the resolution engine is further trained to perform the selecting based on a location of a source of the information obtained from the public, semi-private and private spaces (Roberts et al., page 8, [0072], e.g. entities can be partially distinguished in information retrieval (IR) systems by differentiating attributes, such as birthdate, geographic location, and so on, as well as strongly typed relations to other entities (e.g., the mother of a person is another specific person,) and a time of obtaining the information from the data source public, semi-private and private spaces (Roberts et al., page 9, [0074]), e.g. entities may also include specific digital artifacts, such as an email message, a video recording, a user account in a computer system, and so on; such digital entities may lack a physical embodiment, but are entities nonetheless because they have a well-defined type and are distinguished from other entities of the same class by strongly typed attributes, such as the date/time and recipients of the email, or the location and time and camera orientation of the video).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1), as applied to claims 1-3, 5-7, 10-13, 15-20, and 23 above, in further view of Hakkani-Tur et al. (Hakkani-Tur hereafter, US 20170024375 A1).

Claim 24, Schoen in view of Chhaya discloses claimed invention except for the resolution engine is further trained to perform the selecting based on a type of format of the information stored in the person-centric space.  Hakkani-Tur disclose the resolution engine is further trained to perform the 

Chhaya discloses a unified user profile can then be built from data taken from all matched user profiles, and effectively allows a marketer to better understand that user and hence execute more informed targeting (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chhaya to improve the user profiles of Schoen and Hakkani-Tur to effectively allow a marketer to better understand that user and hence execute more informed targeting.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schoen with the user profiles of Chhaya to effectively allow a marketer to better understand that user and hence execute more informed targeting with the Utterance-Based Knowledge Tool of Hakkani-Tur.

Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (Schoen hereafter, US 2014/0324597 A1) in view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1), as applied to claims 1-3, 5-7, 10-13, 15-20, and 23 above, in further view of Krauss (US 20150220588 A1).

Claim 25, Schoen in view of Chhaya discloses the claimed invention except for the limitation of the entity resolution engine is selected based on the determined one or more entity types associated with the entity name.  Krauss discloses the entity resolution engine is selected based on the determined one or more entity types associated with the entity name (Krauss, [0055], entity resolution program 108 selects candidate entities based on one or more criteria, which may identify one or more entity types, feature types, feature values, feature element types, feature element values, relationships, or any combination thereof).  

Chhaya discloses a unified user profile can then be built from data taken from all matched user profiles, and effectively allows a marketer to better understand that user and hence execute more informed targeting (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chhaya to improve the user profiles of Schoen and Krauss to effectively allow a marketer to better understand that user and hence execute more informed targeting.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schoen with the user profiles of Chhaya to effectively allow a marketer to better understand that user and hence execute more informed targeting with the entity resolution program of Krauss.

Claim 26, Schoen in view of Chhaya and Krauss discloses wherein the person-centric space is generated without user input (Krauss, [0055], entity resolution program 108 selects candidate entities based on one or more criteria, which may identify one or more entity types, feature types, feature values, feature element types, feature element values, relationships, or any combination thereof).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152